Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on December 10, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on September 18, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 10, 2020 has been entered.

Support for claim 1 amendment can be found in claims 4 and 21.  Support for claim 4 amendment can be found in original claim 4.

In view of applicant’s amendment, the 35 USC 103 rejection of claims 1-4, 6-15, 17, and 21 as being unpatentable over Kageyama (US 20120283375 A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik is withdrawn. 

A new 35 USC 103 rejection based on Kageyama (US 20120283375 A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 20140048192A1) is made. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites 5-50 parts by weight of the heat curable resin. Claim 17 depends from claim 1, wherein claim 1 requires 10-70 parts by weight of the heat curable resin with respect to 100 parts by weight of the olefin-based resin component.  It is unclear whether the amount of the heat curable resin recited in claim 17 is based on the 100 parts by weight of the olefin-based resin or whether it is based on the total weight of the adhesive composition. 




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17 recites 5-50 parts by weight of the heat curable resin.  Claim 17 depends from claim 1, wherein claim 1 requires 10-70 parts by weight of the heat curable resin.  Accordingly, claim 17 fails to further limit the subject matter of claim 1. 

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20120283375 A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 20140048192 A1).

With respect to claim 1, Kageyama discloses a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (0010, 0015, and 0043).  The resin composition of Kageyama comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, (C) a tackifier resin, and (D) an epoxy resin (0044).  Kageyama further discloses that the resin composition contains an inorganic filler (0077).  




Alternatively, with respect to claim 1 limitation of an olefin based resin, it is submitted that Kageyama discloses that the resin composition contains (B) polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, which would be recognized by one of ordinary skill in the art as an olefin based component.  Further, Kageyama discloses a maleic anhydride modified polyisoprene resin such as LIR-410 (tradename) manufactured by Kuraray Co. Ltd as an example of commercially available product usable as the component (B) (olefin based resin) (0061).  It is submitted that LIR-410 has Mw of 30,000 as evidence by 0230 of Mabuchi.  



As to claim 1 limitation of the amount of the heat curable resin (10-70 parts by weight per 100 parts by weight of the olefin based resin), it is submitted that Kageyama does not explicitly disclose the amount of the curable resin. However, Kageyama discloses that the content of the epoxy resin in the resin composition is not particularly limited.   According to Kageyama, the upper limit of the content of the epoxy resin in the resin composition is preferably 20 mass% in order to ensure good resistance to moisture permeability and the lower limit is preferably 0.1 mass% in order to assure good handling property (suppression of tackiness) (0073).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the amount of the curable resin, including the claimed, motivated by the desire to ensure good resistance to moisture permeability and good handling property.   

As to claims 1 and 9-11, the difference between the claimed invention and the prior art of Kageyama is that Kageyama is silent as to explicitly disclosing a photocurable compound as claimed.  Further, Kageyama does not explicitly disclose BET surface area of an inorganic filler in the range of 35 to 500 m2/g.  Moreover, Kageyama does not explicitly disclose properties of the adhesive composition (i.e. “adhesive composition exhibits a first peak having a glass transition temperature…and has a tensile modulus in the range of 1 to 300 MPa at 25°C after curing”). 

However, Fujita discloses an encapsulating adhesive composition for use in an electronic device (0001) comprising one or more polyisobutylene resins, in combination with optional multifunctional (meth)acrylate monomers and/or optional tackifiers (abstract and 0001).  

 As to claims 1, 9, 10, and 11 limitation of a photocurable compound, Fujita discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  Moreover, Fujita discloses that the multifunctional (meth) acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  A person having ordinary skill in the art would recognize that the multifunctional (meth)acrylate monomer of Fujita is a photocurable compound including a radical photocurable compound.  As to claim 11, it is submitted that Fujita discloses various (meth)acrylate monomers (0029), including tricyclodecanedimethanol di(meth)acrylate (0029 and Example 1 including Monomer 1).  The present specification discloses identical multifunctional (meth)acrylate monomer as the radical tricyclodecanedimethanol(meth)diacrylate). Accordingly, a person having ordinary skill in the art would recognize that the multifunctional (meth)acrylate monomer of Fujita would intrinsically satisfy Formula 1. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the multifunctional (meth)acrylate monomer of Fujita and use it in the resin composition of Kageyama, motivated by the desire to optimize adhesion and wettability of the resin composition. 

As to the claim limitation of BET surface area of an inorganic filler, it is submitted that Fujita discloses addition of fillers to the adhesive composition (0050).  Moreover, Fujita discloses that the specific fillers include silica (inorganic filler) such as Aerosil-R972 (0053, Table 1, Example 1). While Fujita does not explicitly mention BET surface area of Aerosil- R972, however, it is submitted that Aerosil- R972 has a specific surface area (BET) of 90-130 m2/g as evidence by a product data sheet “AEROSIL® R972” (see attached), which is within the claimed range of 35 to 500 m2/g.

Kageyama discloses silica as one of the suitable fillers (0077).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select commercially available inorganic filler such as silica  (Aerosil R972) as disclosed by Fujita and use it in the resin composition of Kageyama, since selection of known material based on its suitability for its intended use establishes prima facie case of obviousness and doing so would have been obvious for the purpose of improve resistance to moisture permeability of the cured product of Kageyama (0077 of Kageyama).  MPEP 2144.07.

As to claim 1, Kageyama as modified by Fujita discloses claimed invention except for the properties of the adhesive composition (i.e. “adhesive composition exhibits a first peak having a glass transition temperature…and has a tensile modulus in the range of 1 to 300 MPa at 25°C after curing”).  However, it is submitted that given that the adhesive composition as claimed is rendered obvious by the adhesive composition of Kageyama as modified by Fujita, absent any factual evidence, it is reasonable to presume that the adhesive composition of Kageyama as modified by Fujita would intrinsically have the claimed properties.  Specifically, the claimed adhesive composition includes an olefin based resin, a heat curable resin, a photocurable compound, and an inorganic filler having BET surface area in the range of 35 to 500 m2/g.  It is submitted that the adhesive composition of Kageyama as modified by Fujita as set forth previously includes olefin based resin (e.g. component B of Kageyama), heat curable resin (epoxy resin D of Kageyama), photocurable compound (multifunctional (meth)acrylate of Fujita), and an inorganic filler (Aerosil R972 disclosed by Fujita).  Given that the adhesive composition of the claimed invention is rendered obvious by the adhesive composition of Kageyama as modified by Fujita, absent any factual evidence on the record it is reasonable to presume that the aforementioned property would intrinsically be present in the adhesive composition of Kageyama as modified by Fujita.  See MPEP 2112.01 (I).
for encapsulating an organic electronic element”, this recitation is an intended use of the adhesive composition.  Given that the resin composition of Kageyama as modified by Fujita as set forth previously renders obvious the claimed adhesive composition, a person having ordinary skill in the art would recognize that the resin composition of Kageyama as modified by Fujita meets the aforementioned intended use. 

As to claim 2, Kageyama does not explicitly suggest the WVTR of the olefin based resin as claimed.  

However, Fujita discloses that moisture permeability of polyisobutylene resins is low and therefore they are suitable as the base resin of the adhesive encapsulating composition (0025). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an olefin based resin such as polyisobutylene resin that has a suitable WVTR, including the claimed, given that polyisobutylene resin is recognized in the art as suitable base resin for adhesive encapsulating composition because it has low moisture permeability (WVTR).  

As to claim 3, the epoxy resin of Kageyama includes two or more epoxy groups (curable functional groups) (0069). 

As to claim 4, Kageyama does not explicitly disclose the amount of the curable resin (20 to 70 parts by weight per 100 parts by weight of the olefin based resin).  not particularly limited.   According to Kageyama, the upper limit of the content of the epoxy resin in the resin composition is preferably 20 mass% in order to ensure good resistance to moisture permeability and the lower limit is preferably 0.1 mass% in order to assure good handling property (suppression of tackiness) (0073).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the amount of the curable resin, including the claimed, motivated by the desire to ensure good resistance to moisture permeability and good handling property.   

As to claims 6 and 7, the adhesive composition of Kageyama includes (B) polyisoprene resin and/or polyisobutylene resin having functional group capable of reacting with an epoxy group such as a maleic anhydride modified liquid polyisobutylene resin and maleic anhydride modified liquid polyisoprene, epoxy modified polyisoprene, hydroxyl group modified liquid polyisoprene, and allyl modified liquid polyisoprene (0050 and 0057). Further, Kageyama discloses epoxy resin as a curable resin (0069).  A person having ordinary skill in the art would recognize that a reactive functional group is e.g. an acid anhydride group (maleic-anhydride).

content of the curing agent is not particularly limited, it is preferably not more than 5 mass% or more to prevent decrease of the resistance to moisture permeability, with the lower limit being not less than 0.05 mass% to allow expression of good tackiness (0097). It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the amount of the curing agent, including the claimed, motivated by the desire to prevent decrease of the resistance to moisture permeability of the resin composition and allow good tackiness of the resin composition.

With respect to claim 12, Fujita discloses an adhesive composition comprising 30 grams of polyisobutylene PIB1 (olefin based resin) and 20 grams of radical photocurable compound (Monomer 1) (Example 1 at 0109).  As such, the weight% of radical photocurable compound based on the total weight of the olefin based resin and the photocurable compound is (20/(30+20)) * 100 = 40 wt%.  The claimed photocurable compound amount of 10 to 100 parts by weight per 100 parts by weight of the olefin-based resin converts to 9.09 wt% to 50 wt% based on the total weight of the olefin based resin and the photocurable compound [calculated as (10/(100+10)) * 100 = 9.09 

As to claim 13, Kageyama does not explicitly suggest claim 13.  

However, Fujita discloses that thermal initiator and/or photoinitiators (photoradical initiator) can be used in the adhesive encapsulating composition in order to initiate polymerization of the multifunctional (meth)acrylate monomer (0038). Further, Example 1 of Fujita discloses 0.5 grams of Initiator 1 (photoinitiator) and 20 grams of Monomer 1 (radical photocurable compound). As such, the weight% of the photoinitiator based on the total weight of the photoinitiator and radical photocurable compound in Fujita is (0.5/(20+0.5)) * 100 = 2.44 wt%.  The claimed photoradical initiator amount of 0.1 to 20 parts by weight per 100 parts by weight of the radical photocurable compound coverts to 0.099 wt% to 16.67 wt% [calculated as (0.1/(100+0.1)) * 100 = 0.099 wt% to (20/(100+20)) * 100 = 16.67 wt%].  As such, the amount of the photoradical initiator disclosed by Fujita is within the claimed range.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the thermal initiator and/or photoinitiator of Fujita in the amount disclosed by Fujita in the resin composition of 

As to claim 14, Kageyama discloses that the resin composition contains hygroscopic metal oxide (0082). 


As to claim 15, Kageyama does not explicitly disclose the claimed amount of the moisture absorbent (5 to 100 parts by weight per 100 parts by weight of the olefin-based resin).  However, Kageyama discloses that the content of the hygroscopic metal oxide is not particularly limited and it is preferably not more than 50 mass% to prevent increase of the viscosity of the resin composition, and prevent the cured product from becoming brittle due to the decreased strength thereof (0093).  Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the amount of the moisture absorbent, including the claimed, motivated by the desire to prevent increase of the viscosity of the resin composition, and to prevent the cured product from becoming brittle due to the decreased strength. 

the content of polyisobutylene (A) in the resin composition is not particularly limited, it is preferably not more than 60 mass %, more preferably not more than 50 mass %, further preferably not more than 40 mass %, still more preferably not more than 30 mass %, especially preferably not more than 25 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good coating property and good compatibility can be achieved, and good hyperthermic resistance and good handling property (suppression of tackiness) can be ensured. On the other hand, it is preferably not less than 1 mass %, more preferably not less than 2 mass %, further preferably not less than 3 mass %, still more preferably not less than 5 mass %, especially preferably not less than 10 mass %, particularly preferably not less than 15 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since necessary resistance to moisture permeability can be achieved (0049).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  Alternatively, it is submitted that Kageyama discloses resin composition containing 41 parts of polyisobutylene (see 0145, Example 1), which is within the claimed range of 40 to 90 parts by weight.  

As to claim 17 limitation of 5 to 50 parts by weight of the curable resin, Kageyama discloses that the content of (D) epoxy resin in the resin composition is not particularly limited  According to Kageyama, the upper limit of the content of the Alternatively, it is submitted that Kageyama discloses resin composition containing 5.3 parts of epoxy resin (see 0145, Example 1), which is within the claimed range of 5 to 50 parts by weight.  

As to claim 17 limitation of 1 to 40 parts by weight of the radical photocurable compound, it is submitted that Fujita discloses varying the amount of multifunctional (meth)acrylate monomer (0021-0023). Further, Fujita discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  The multifunctional (meth)acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is 

Response to Arguments

Applicant's arguments filed on December 10, 2020 in response to the OA mailed on September 18, 2020 have been fully considered. 

With respect to the 35 USC 103 rejection of claims 1-4, 6-15, 17, and 21 as being unpatentable over Kageyama (US 2012/0283375 A1) in view of Fujita et al. (US 2011/0105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik, applicant argues that Kageyama does not teach an adhesive composition wherein the olefin based resin component having Mw of less than 100,000.  Applicant argues that Kageyama teaches that the average molecular weight of component (A) a polyisobutylene resin is more than 100,000 and less than 1,200,000 (0048).  Page 7 of the amendment.

In response, the examiner respectfully submits that Kageyama discloses that specific examples of the component (A) include commercial products such as Oppanol B12, B15, B50, B80, B100, B120, B150m B220 (manufactured by BASF)…SIBSTAR viscosity average molecular weight”.  The claimed invention on the other hand recites weight average molecular weight of the olefin based resin (see claim 1).  It is respectfully submitted that applicant has not provided any explanation as to why the viscosity average molecular weight is same as the weight average molecular weight.  Furthermore, Kageyama discloses that the average molecular weight of component (A) is not particularly limited (0048).  Accordingly, the viscosity average molecular weight disclosed by Kageyama at 0048 is preferred and not limiting.  See MPEP 2123 (II). Accordingly, applicant’s argument is not found persuasive. 






In response, the examiner agrees with applicant’s argument. However, it is submitted that the examiner is not relying upon Aerosil R972 product data sheet to render obvious claimed olefin based resin component. 

Applicant argues that Fujita teaches that its heat curable resin (HRC1) is included in the composition in excess of the polyisobutylene (PIB) resin component (Table 2 of Fujita).  Accordingly, Fujita does not teach 10-70 parts by weight of the heat curable resin with respect to 100 parts by weight of the olefin based resin component.  Applicant argues that the specification discloses that the heat curable resin is added in the claimed amount to provide an adhesive composition which can ensure thermal resistance after being cured, and simultaneously have an excellent moisture barrier property or durability and reliability.  Page 8 of the amendment. 

In response, the examiner respectfully submits that he is not relying upon Fujita to render obvious claimed amount of the heat curable resin.  It is submitted that Kageyama recognizes that addition of the heat curable resin (epoxy resin) provides high heat resistance and superior resistance to moisture permeability of the resin composition (0070 and 0073).  Further, it is submitted that Kageyama discloses that the content of the epoxy resin in the resin composition is not particularly limited.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
June 16, 2021